Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed September 3rd, 2021. Applicant’s amendments to claims 1-4, 6-8, 11-12, and 14-15, as described on pages 7-10 have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of the “wherein the control device is configured to drive the vehicle in response to release of the brake pedal in the driving process” as supported by the specification pages 24 lines 8-13 and page 25 lines 6-8. However, as they change the scope of the claim, new art rejections for claims 1 and 12 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Examiner’s Note

	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to 

Claim Interpretation

	Applicant argues that claim limitations do not include the term “means” or “step” and therefore should not apply as they do not use generic placeholders. Applicant’s arguments relating to “a parking brake device” is deemed sufficient to overcome the interpretation for sufficient definite meaning for performing the function. However, the limitations relating to “a driving device”, “a control device”, and “a warning device” are maintained as generic placeholders as many various devices could be used to accomplish these limitations.  

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a driving device configured to” in claim 1
“a control device configured to” in claim 1  
“the control device configured to” in claim 4 
 “a warning device configured to” in claim 13 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-2, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pre-Granted Publication No. US 2018/0186365 A1 hereinafter “Kim”) in view of Cluff (US Pre-Granted Publication No. US 2012/0173080 A1 hereinafter “Cluff”).

	Regarding claim 1 Kim discloses:

	A parking assist system configured to move a vehicle autonomously from a current position to a target position, comprising: (Kim [0050] fig. 1 wherein the vehicle includes an a driving device configured to drive the vehicle; (Kim fig. 1 element 330, [0059-0060] wherein the vehicle can accelerate, decelerate, and steer the vehicle) a control device configured to execute a setting process to set the target position (Kim fig. 2 element S30 [0064] wherein the vehicle determines optimal places to park to show the operator) and a driving process to control the driving device; (Kim fig. 1 element 330, [0060] wherein the controller can turn the driving process on and off) a setting reception switch configured to receive an operation for starting the setting process; (Kim fig. 2 element S10, [0064] wherein the driver can start the parking operation by selecting the option) a driving reception switch configured to receive an operation for starting the driving process; (Kim [0064] wherein the vehicle controller takes the driver input to start the parking operation) ... wherein the control device is configured to start the setting process after the setting reception switch is operated, (Kim fig. 2 element S10, [0064] wherein the vehicle starts the parking operation after the activation switch and the driver selects a space) …

	Kim does not appear to disclose:

	and a brake input member sensor configured to detect a driver’s pressing of a brake pedal or wherein the control device is configured to start the driving process when a prescribed condition that includes the driver pressing the brake pedal is satisfied, and wherein the control device is configured to drive the vehicle in response to release of the brake pedal in the driving process.

	However, in the same field of endeavor of vehicle controls Cluff discloses:

	“and a brake input member sensor configured to detect a driver’s pressing of a brake pedal” and “wherein the control device is configured to start the driving process when a prescribed condition that includes the driver pressing the brake pedal is satisfied, and wherein the control device is configured to drive the vehicle in response to release of the brake pedal in the driving process.” (Cluff [0030] wherein the automatic parking device only starts with the release of a brake pedal).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the brake pedal control and operation start of Cluff with the vehicle controller of Kim because one of ordinary skill would have been motivated to make this modification in order to accurately park a vehicle in an appropriate location while still allowing the driver some control over the start of the process (Cluff [0030-0031]).

	Regarding claim 2 Kim in view of Cluff discloses all of the limitations of claim 1 and further discloses:

	The parking assist system according to claim 1, further comprising a shift member configured to receive an … for selecting a shift position of the vehicle, (Kim [0021] [0064] wherein the autonomous vehicle controls the shift position during operation) wherein the prescribed condition includes the operation on the shift member for selecting the shift position so as to correspond to an autonomous movement of the vehicle. (Kim [0021] [0064] wherein the autonomous vehicle controls the shift position during operation unless acted on by the driver).

	Kim does not appear to disclose:

	a shift member configured to receive an operation of the driver for selecting a shift position
	
	However, in the same field of endeavor of vehicle controls Cluff discloses:

	“a shift member configured to receive an operation of the driver for selecting a shift position” (Cluff [0030] wherein the vehicle instructs the driver to brake and shift the vehicle to start parking operation) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the brake pedal control and operation start of Cluff with the vehicle controller of Kim because one of ordinary skill would have been motivated to make this modification in order to accurately park a vehicle in an appropriate location while still allowing the driver some control over the start of the process (Cluff [0030-0031]).

	Regarding claim 8 Kim in view of Cluff discloses all of the limitations of claim 1 and further discloses:

	The parking assist system according to claim 1, wherein in a case where the prescribed condition is not satisfied when the driving reception switch is operated, the control device does not start the driving process, (Kim [0064] wherein when the required steps to start autonomous  and thereafter, when the prescribed condition is satisfied and the driving reception switch is operated again, the control device starts the driving process. (Kim [0064] wherein after a shift into park, the system asks the user to restart the autonomous parking operation i.e. after an action is performed the process can be continued).  

	Regarding claim 9 Kim in view of Cluff discloses all of the limitations of claim 1 and further discloses:

	The parking assist system according to claim 1, wherein in a case where the current position is a parallel parking position in which the vehicle is located along a passage, the control device sets the target position to one lateral side of an object in front of the current position in the setting process.  (Kim [0065-0067] wherein autonomous parking operation includes parallel parking operation).

	Regarding claim 11 Kim discloses all of the limitations of claim 1 and further discloses:

	The parking assist system according to claim 1, wherein when the driving reception switch is operated after the setting process is completed, the control device starts the driving process on condition that the prescribed condition is satisfied. (Kim [0064] wherein when the driver activates the parking system and operation conditions are met).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cluff as applied to claim 1 above, further in view of Oyama et al (US Pre-Granted Publication No. US 2020/0001864 A1 hereinafter “Oyama”). 

	Regarding claim 3 Kim in view of Cluff discloses all of the limitations of claim 2 and further discloses:

	The parking assist system according to claim 2, further comprising a parking brake device configured to apply a brake force to the vehicle… (Kim [0021] wherein the autonomous vehicle controls a parking brake) 
	Kim does not appear to disclose:

	wherein the prescribed condition includes an operation of the driver to release the parking brake device.

	However, in the same field of endeavor of vehicle controls Oyama discloses:

	“wherein the prescribed condition includes an operation of the driver to release the parking brake device.” (Oyama [0095] wherein the system alerts the user to release the brake). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the brake control of Oyama with the vehicle controller of Kim because one of ordinary skill would have been motivated to make this modification in order to better provide . 

	Claims 7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cluff and Oyama as applied to claims 1, 3, and 14 above, further in view of Ohshima (US Pre-Granted Publication No. US 2016/0144857 A1 hereinafter “Ohshima”).

	Regarding claim 7 Kim in view of Oyama and Cluff disclose all of the limitations of claim 3 but Kim does not appear to disclose:

	further comprising a notification device configured to execute a notification to an occupant based on a signal from the control device, wherein when the setting reception switch is operated, the control device makes the notification device execute a notification to urge the operation of the driving reception switch.

	However, in the same field of endeavor of vehicle controls Ohshima discloses:

	“further comprising a notification device configured to execute a notification to an occupant based on a signal from the control device, wherein when the setting reception switch is operated, the control device makes the notification device execute a notification to urge the operation of the driving reception switch.” (Ohshima [0122] [0167] fig. 11 element S64 wherein the autonomous vehicle sounds alerts from the vehicle to inform the driver and external persons the vehicle will begin moving, after the input of the automatic driving button [0167]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the notification of Ohshima with the vehicle controller of Kim because one of ordinary skill would have been motivated to make this modification in order to provide a safety alert to both the user and pedestrians that the vehicle will begin moving in the area and to be aware (Ohshima [0122]).
	
	Regarding claim 12 Kim discloses all of the limitations of claim 1 and further discloses:

	The parking assist system according to claim 1, further comprising: 
a shift member configured to receive an operation for selecting a shift position of the vehicle; (Kim [0021] [0064] wherein the vehicle can change the gear shift of the vehicle to complete the action) and a parking brake device configured to apply a brake force to the vehicle, (Kim [0021] [0064] wherein the autonomous vehicle can control the parking break) wherein in a case where a prescribed driving reception condition is satisfied after the setting reception switch is operated, (Kim [0067] wherein the parking operation is able to determine an optimal parking operation after the driver requests a parking operation i.e. the driving condition must be satisfied) the control device makes the driving reception switch receive the operation for starting the driving process, after the driving reception switch is operated, in a case where the setting process is completed and a prescribed driving start condition is satisfied, (Kim [0064] wherein the driver starts the parking operation by requesting the system to start parking) the control device starts the driving process to move the vehicle to the target position set in the setting process, (Kim [0064] wherein the driver starts the parking operation by requesting the system to start parking) the driving reception condition includes a condition that the shift position is set to a reverse position… (Kim [0021] [0081] wherein the autonomous parking operation starts with a first reverse and the vehicle controls the shift operation) and a condition that the parking brake device is applied, (Kim [0021] [0064] wherein the autonomous controls the parking brake) … 

	Kim does not appear to disclose:

	the driving start condition includes a condition that the parking brake device is released and a condition that the driver presses the brake pedal, andF2736US (35468-257) - 43 -the control device is configured to drive the vehicle in response to release the brake pedal in the driving process.  

	However, in the same field of endeavor of vehicle controls Cluff discloses:

	“a condition that the driver presses the brake pedal,” and “the driver presses the brake pedal” (Cluff [0030] wherein the automatic parking device only starts with the release of a brake pedal).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the brake pedal control and operation start of Cluff with the vehicle controller of Kim because one of ordinary skill would have been motivated to make this modification in order to accurately park a vehicle in an appropriate location while still allowing the driver some control over the start of the process (Cluff [0030-0031]).



	the driving start condition includes a condition that the parking brake device is released and a condition that the driver presses the brake pedal, andF2736US (35468-257) - 43 -the control device is configured to drive the vehicle in response to release the brake pedal in the driving process.  

	However, in the same field of endeavor of vehicle controls Ohshima discloses:

	“the driving start condition includes a condition that the parking brake device is released” (Ohshima [0121] wherein the automatic vehicle controller also controls the parking brake)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the parking brake control of Ohshima with the vehicle controller of Kim because one of ordinary skill would have been motivated to make this modification in order to provide an extra level of control in the autonomous vehicle system by using a redundant parking brake and maintaining normal braking application (Ohshima [0121]).

	Additionally, Kim in view of Ohshima does not appear to disclose:

	and a condition that the input operation on the brake input member is performed, andF2736US (35468-257) - 43 -the control device is configured to drive the vehicle in response to release of the input operation on the brake input member in the driving process.  

	However in the same field of endeavor of vehicle controls Oyama discloses:

	“and a condition that the input operation on the brake input member is performed, andF2736US (35468-257) - 43 -the control device is configured to drive the vehicle in response to release of the input operation on the brake input member in the driving process.” (Oyama [0095] [0127] wherein the system instructs the driver to release or operate the brake to start the assist operation).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the brake control of Oyama with the vehicle controller of Kim because one of ordinary skill would have been motivated to make this modification in order to better provide control of the vehicle in autonomous modes and begin operation of the parking command only when the driver believes it is appropriate to do so (Oyama [0095]).

	Regarding claim 13 Kim in view of Cluff and Oyama and Ohshima disclose all of the limitations of claim 12 and Kim further discloses:

	The parking assist system according to claim 12, further comprising a warning device configured to generate a warning sound, (Kim [0058] wherein the display device includes sounds and alerts to alerting the driver) … the control device makes the warning device generate the warning sound. (Kim [0058] wherein the display device includes sounds and alerts to alerting the driver).



	wherein in a case where the parking brake device is released after the input of the target position is received and before the driving reception switch is operated, 

	However, in the same field of endeavor of vehicle controls Oyama disclose:

	“wherein in a case where the parking brake device is released after the input of the target position is received and before the driving reception switch is operated,” (Oyama [0095] [0127] fig. 3 wherein the system informs the driver to operate the brake in a certain manner to operate the parking assist operation)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the brake control of Oyama with the vehicle controller of Kim because one of ordinary skill would have been motivated to make this modification in order to better provide control of the vehicle in autonomous modes and begin operation of the parking command only when the driver believes it is appropriate to do so (Oyama [0095]).

	Regarding claim 14 Kim in view of Cluff and Oyama and Ohshima disclose all of the limitations of claim 12 and Kim further discloses:

	The parking assist system according to claim 12, wherein in a case where the parking brake device is applied or the driver presses the brake pedal while the driving process is being executed, the control device suspends autonomous movement of the vehicle.  (Kim [0064] wherein when the driver operates the brake the autonomous parking movement is suspended until the driver wants to continue).

	Regarding claim 15 Kim in view of Cluff and Oyama and Ohshima disclose all of the limitations of claim 14 and Kim further discloses:

	The parking assist system according to claim 14… the control device resumes the autonomous movement of the vehicle. (Kim [0064] wherein when the driver operates the brake the autonomous parking movement is suspended until the driver wants to continue and selects that option).

	Kim does not appear to disclose:

	wherein in a case where the parking brake device and the brake pedal are released after the control device suspends the autonomous movement of the vehicle,

	However, in the same field of endeavor of vehicle controls Ohshima discloses:

	“wherein in a case where the parking brake device and the input operation on the brake input member are released after the control device suspends the autonomous movement of the vehicle,” (Ohshima [0073] [0121-0124] wherein the automatic vehicle controller also controls the parking brake and opens the brake to allow for movement)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the parking brake control of Ohshima with the vehicle controller of Kim because one of ordinary skill would have been motivated to make this modification in order to provide an extra level of control in the autonomous vehicle system by using a redundant parking brake and maintaining normal braking application (Ohshima [0121]).

	Allowable Subject Matter

	Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 108725436 A discloses a system for automatically parking the vehicle while maintaining a brake pressure to slow the vehicle during operation 
JP 2019196117 A discloses a brake holding operation of a parking controller for a vehicle 
	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
 /JEFF A BURKE/ Supervisory Patent Examiner, Art Unit 3664